Citation Nr: 0315862	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1974 to October 
1978 and from October 1992 to April 1993.  The appellant also 
had various periods of inactive  duty training with the U.S. 
Air Force Reserves, including in August 1997.

This matter was last before the Board of Veterans' Appeals 
(Board) in October 2000, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
June 1998.  Upon its last review, the Board found that the 
appellant's claim was well grounded under then-applicable 
law, and remanded the claim for further development of the 
evidence.

The Board has carefully reviewed the record, and finds that 
the claim is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant's current back disability was not incurred 
in or aggravated by any incident of his active military duty 
periods from October 1974 to October 1978 or October 1992 to 
April 1993.

2.  Prior to a period of inactive duty for training in August 
1997, the appellant had a long-standing back disability, 
which was not incurred in or aggravated by any incident of 
such period of inactive duty for training.  


CONCLUSION OF LAW

A low back disorder was not incurred  in or aggravated during 
active duty or inactive duty training.  38 U.S.C.A. §§ 
101(24); 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the VCAA and other 
applicable law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in June 1998 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in August 
1998, as well as in Supplemental Statements of the Case dated 
in December 1998, March and June 1999, and April 2001.  
Additionally, the appellant was provided a comprehensive 
summary of the evidence of record and the applicable law as 
outlined in the October 2000 Board remand.   

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, in March 2003.  The appellant has responded to the VCAA 
advisement, and has forwarded additional medical evidence 
accompanied by a waiver of RO consideration.  See 38 U.S.C.A 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
June 1998 and March 2001, both conducted by physicians who 
reviewed the appellant's claims folder and rendered opinions 
as to the etiology of the appellant's current back disorder.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) [Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder].  Further opinions are not needed in this case 
because there is sufficient and informed medical evidence to 
decide the claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the extensive development undertaken by the RO and the 
fact that the appellant has pointed to no other evidence 
which has not been obtained, the Board finds that the record 
is ready for appellate review.  

The Merits of the Claim

The appellant has made various arguments concerning the 
etiology of his back disorder.  In his December 1997 
statement he stated that while he serving with the Air Force 
Reserve at Dover AFB on January 23, 1983, he sustained a 
lower back problem.  In more recent documents submitted by 
him in connection with his appeal to the Department of the 
Air Force in connection with Formal Physical Evaluation Board 
Findings, it is argued on the appellant's behalf that he 
initially injured his back in 1993 during active duty and 
reinjured it while on inactive duty training in 1997.  

However, his most consistent argument is that he initially 
injured his low back in August 1997 while on inactive duty 
training.  In this regard, the appellant asserts that while 
serving on inactive duty for training on Sunday, August 10, 
1997, he abruptly arose from a seated position and 
"wrenched" his back, ultimately resulting in being 
variously diagnosed as having degenerative spondylosis at the 
L3-L4 segment and disc bulging at L2-3 and L4-5.  In his 
substantive appeal filed in  December 1998, the appellant 
maintained that he had "no prior problems with [his back]."  

For reasons set forth below, however, the Board finds that 
the evidence demonstrates that the appellant did not incur a 
low back injury during active duty or inactive duty training, 
and that the appellant's current low back disorder was not 
aggravated therein.  Accordingly, the clear preponderance of 
the evidence is against the claim and the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 2002).

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The veteran's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The term "veteran" means a person who served in the active 
military service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d) (2002).  The 
term "active military service" includes active duty, a 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died, in pertinent part, from an 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6(a) (2002).  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active duty for training.  
The United States Court of Appeals for Veterans Claims 
(Court) has held this statute, in effect, means that an 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status and to be entitled to compensation.  
Accordingly, certain presumptions, such as the presumption 
relating to certain diseases and disabilities (38 U.S.C.A. § 
1101, 1112; 38 C.F.R. § 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), apply only to periods of active military service.  
See Paulson v. Brown, 7 Vet. App. at 470.  

Further, the fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., a 
prior or subsequent period of active duty) does not obviate 
the need to establish that the claimant is also a "veteran" 
for purposes of the period of active duty for training where 
the claim for benefits is premised on that period of active 
duty for training.  Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998).  The Court has interpreted the provisions of 
38 U.S.C.A. § 101(24) as meaning that active duty for 
training will not be considered "active military, naval or 
air service" unless the claimant has previously established 
service connection for a disability incurred in such service.  
Mercado-Martinez v. West, 11 Vet. App. at 419; Paulson v. 
Brown, 7 Vet. App. at 469-70; Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Once a claimant has carried his initial burden of 
establishing "veteran status," he is entitled to compensation 
for disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
It is fundamentally upon the third of the foregoing prongs, 
that of a relationship between the claimed disability and an 
in-service incident, that the appellant's claim fails.

The appellant had several periods of active duty (i.e., 
from October 1974 to October 1978 and from October 1992 
to April 1993).  Also, of relevance for purposes of this 
appeal is a period of inactive duty training in August 
1997.  

The foregoing is significant because although the appellant 
is entitled to the presumption of soundness on entrance as to 
his periods of active service, the appellant is not entitled 
to the presumption of soundness upon entering a period of 
active duty for training or inactive duty training.  Paulson, 
7 Vet. App. at 468-69; see 38 U.S.C.A. §§ 1111, 1132 (Every 
veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service). 
(Emphasis added).  

The appellant does not assert that his current back disorder 
is etiologically related to his period of active service from 
October 1974 to October 1978.  Contemporaneous records are 
negative for any pertinent pathology during this time.  
However, the record does indicate that the appellant's back 
disorder preexisted his second period of active service 
(i.e., from October 1992 to April 1993) and the period of 
inactive duty training in question (August 1997).  Further, 
while the presumption of soundness is applicable as to the 
appellant's service from October 1992 to April 1993, the 
Board finds that there is clear and unmistakable evidence 
that necessarily rebuts that presumption.  Moreover, as 
explained below, the Board finds that the appellant's 
preexisting back disorder was not aggravated by his military 
service.  
As to the preexistence of his back disorder, a January 1983 
service department medical report reflects that the appellant 
complained of "lower back pain," and reported that he had a 
"cracked rib from a sporting event."  This record includes 
a notation that this occurred off duty.  In a December 1989 
service department medical entry, the appellant complained of 
chronic low back and shoulder pain that had existed for two 
years.  An October 1990 service department medical report, 
generated while the appellant was serving in an inactive duty 
capacity, reflects that the appellant was noted to have 
spondylolysis at the L3 level and chronic low back pain 
secondary to the abnormality.  The appellant had then 
described his back pain as "chronic and intermittent."  
Despite these records, at the time of a January 1992 periodic 
nonflying physical examination, the appellant reported that 
he did not have a history of recurrent back pain.  However, 
on VA treatment in April 1992, the appellant complained of 
continual back pain.  He gave a 6 month history of mid-back 
pain at that time.  On VA treatment in September 1992, the 
appellant continued to complain of occasional intermittent 
back pain, and indicated that he had been seeing a private 
chiropractor.  At that time, however, he stated that his back 
pain was not at present a problem.  The diagnosis was 
recurrent lumbosacral strain.

Service medical records dated during the appellant's period 
of active service from October 1992 to April 1993 reflect 
that the appellant was seen one time in January 1993 with 
complaints of back pain to the right side.  The assessment 
was back strain with sciatica.  Notably, there is no 
competent medical evidence of record that indicates that this 
one-time treatment was evidence of aggravation of the 
appellant's preexisting back disorder.  In reviewing the 
medical records dated before and after this date, the Board 
finds no medical evidence of a worsening of the appellant's 
preexisting back disorder during this period of active 
military service. 

The record demonstrates that even approximately 
contemporaneously with the August 1997 incident, the 
appellant continued to report that his back pain was long-
standing.  In an August 12, 1997 record generated by 
"MedCenter" Hospital, the appellant reported that his back 
pain was a "long-term problem" with "no known injury."  
Notably, the report indicates that the appellant had arisen 
from his chair "at home," and that his back pain had 
worsened "after getting off work yesterday."  Thus, there 
is evidence to indicate that directly contravenes the 
appellant's account of the inactive duty for training 
incident, as well as its immediate sequelae.  
  
Finally, in a March 1996 statement of his "significant 
medical history," to the Air Force Reserve, the appellant 
was asked whether he was then, or had ever been under the 
care of a physician during the past year.  The appellant 
responded in the affirmative, and indicated that such care 
was for "back pain."  The appellant signed the form, 
attesting to his belief that the information was complete.  
See ARPC form 31, signed March 16, 1996.  

Thus, the foregoing medical evidence indicates that contrary 
to his present account, the appellant had a long-standing 
chronic back disorder prior to his active military service 
between 1992 and 1993 and necessarily before August 10, 1997.  
The medical reports are highly probative in this regard 
because they were prepared for the specific purpose of 
diagnosis and treatment, as opposed to medical reports 
generated during the course of the appellant's current claim 
for service connection.  See, e.g., Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

In an October 1998 Air Force line of duty determination, the 
appellant's back injury was found to not have existed prior 
to his military service.  However, close examination of the 
report and its supporting evidence reveals that it is 
premised upon the appellant's own account of not having had 
any back symptoms prior to August 1997 - an account which is 
clearly not supported by the record. 

In a September 26, 1997 report, Captain L.A.K. of the U.S. 
Air Force Medical Corps related that the appellant had 
informed her of being injured one month prior to the 
consultation.  Similarly, the October 1998 report of the Air 
Force Medical Evaluation Board indicates the appellant's 
"history of present illness" as including "a history of 
low back pain since Aug[ust] [19]97," and that the appellant 
did not recall any specific incident leading to his back 
pain, other than then "wrenching" his back.  As noted 
above, such accounts are clearly contradicted by the record.   

The preponderance of the competent medical evidence is 
against the claim.  Although Thomas G. Craven, M.D., the 
appellant's treating physician, reported in a December 1999 
letter that he believed the appellant's back disorder was 
incurred as the appellant alleged in August 1997, it is clear 
that Dr. Craven did not fully comprehend the nature of the 
appellant's military service.  He observed, erroneously, that 
the appellant had been "in active military service for 21 
years," and that the appellant had reported he was then 
"subjected to significant physical activities."  (Italics 
added).  Dr. Craven's silence regarding the history as 
related above indicates that although he reported that he 
reviewed "the medical records on hand," it is unlikely that 
he had the bulk of the appellant's claims folder now reviewed 
by the Board and indicating that the appellant had a long 
history of back problems prior to his second period of active 
service and certainly before his inactive duty for training 
in August 1997.  

Because Dr. Craven's opinion  is clearly based upon an 
inaccurate factual premise, it is of little probative value 
to this inquiry.  Although the physician has a subjectively 
held belief in the appellant's credibility, such is not 
competent medical evidence.  The law provides in this regard 
that the opinion of the physician that the appellant is 
truthful in his account is not necessarily probative as to 
the facts of the account.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  

Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Further, even assuming that the incident did occur as 
described by the appellant in August 1997, the preponderance 
of the evidence does not show that the veteran's preexisting 
low back disorder was permanently aggravated by that service.  
The June 1998 report of D. J., M.D., VBA Physician/Medical 
Officer, is of particular probative value to this inquiry.  
She reported that she had reviewed the appellant's claims 
folder , and noted the appellant had previously informed VA 
of low back pain since 1983, as above, with several instances 
of treatment for the symptom prior to August 1997.  As for 
her findings, she noted that the appellant had an abnormal 
back since 1989, and that the medical evidence did not 
support a finding that the appellant had incurred or 
aggravated a back disability as he alleged while on inactive 
duty for training.  

Most critically, the appellant underwent a VA physical 
examination in March 2001.  The examiner reported that he had 
reviewed the appellant's claims folder.  After a review of 
the evidence of record and a physical examination of the 
appellant, the examiner opined that the appellant's claimed 
back disorder was not likely to have been incurred during the 
August 1997 incident, nor was it aggravated therefrom.  

Thus, the Board finds that the evidence indicates that the 
appellant's back disorder preexisted his second period of 
active service and necessarily the claimed August 1997 
inactive duty training incident, and was not aggravated by 
either period of service.  Although the appellant argues 
otherwise, it is now well-established that the appellant, as 
a layperson, is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to little weight in this regard.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).       


ORDER

The appeal is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

